Exhibit 10.1

EXECUTION COPY
$185,000,000
NOVELIS INC.
111/2% Senior Notes due 2015
REGISTRATION RIGHTS AGREEMENT
August 11, 2009
Credit Suisse Securities (USA) LLC
As Representative of the Initial Purchasers
c/o Credit Suisse Securities (USA) LLC
   Eleven Madison Avenue
   New York, New York 10010-3629
Dear Sirs:
     Novelis Inc., a Canadian corporation (the “Company”), proposes to issue and
sell to Credit Suisse Securities (USA) LLC, Morgan Stanley & Co. Incorporated
and RBS Securities Inc. (collectively, the “Initial Purchasers”), upon the terms
set forth in a purchase agreement dated as of August 5, 2009 (the “Purchase
Agreement”), U.S. $185,000,000 aggregate principal amount of its 111/2% Senior
Notes due 2015 (the “Notes”), to be unconditionally guaranteed (the
“Guaranties”) by those subsidiaries of the Company listed in Schedule I hereto
(the “Guarantors”). The Notes and the Guaranties are together referred to as the
“Initial Securities”. The Initial Securities will be issued pursuant to an
Indenture, dated as of August 11, 2009, (the “Indenture”) among the Company, the
Guarantors named therein and The Bank of New York Mellon Trust Company, N.A.
(the “Trustee”). As an inducement to the Initial Purchasers, the Company agrees
with the Initial Purchasers, for the benefit of the holders of the Initial
Securities (including, without limitation, the Initial Purchasers) and the
Exchange Securities (as defined below) (collectively the “Holders”), as follows:
     1. Registered Exchange Offer. The Company and the Guarantors shall, at
their own cost, use commercially reasonable efforts to prepare and, not later
than 180 days after (or if the 180th day is not a business day, the first
business day thereafter) the date of original issue of the Initial Securities
(the “Issue Date”), file with the Securities and Exchange Commission (the
“Commission”) a registration statement (the “Exchange Offer Registration
Statement”) on an appropriate form under the Securities Act of 1933, as amended
(the “Securities Act”), with respect to a proposed offer (the “Registered
Exchange Offer”) to the Holders of Transfer Restricted Securities (as defined in
Section 6 hereof), who are not prohibited by any law or policy of the Commission
from participating in the Registered Exchange Offer, to issue and deliver to
such Holders, in exchange for the Initial Securities, a like aggregate principal
amount of debt securities (the “Exchange Securities”) of the Company issued
under the Indenture and identical in all material respects to the Initial
Securities (except for the transfer restrictions relating to the Initial
Securities and the provisions relating to the matters described in Section 6
hereof) that would be registered under the Securities Act. The Company and the
Guarantors shall use their commercially reasonable efforts to cause such
Exchange Offer Registration Statement to become effective under the Securities
Act within 365 days

 



--------------------------------------------------------------------------------



 



(or if the 365th day is not a business day, the first business day thereafter)
after the Issue Date and shall keep the Exchange Offer Registration Statement
effective for not less than 30 days (or longer, if required by applicable law)
after the date notice of the Registered Exchange Offer is mailed to the Holders
(such period being called the “Exchange Offer Registration Period”).
     If the Company commences the Registered Exchange Offer, the Company and the
Guarantors shall use their commercially reasonable efforts to consummate the
Registered Exchange Offer within 30 days after the commencement thereof provided
that the Company has accepted all the Initial Securities theretofore validly
tendered in accordance with the terms of the Registered Exchange Offer.
     Following the declaration of the effectiveness of the Exchange Offer
Registration Statement, the Company shall, as soon as practicable, commence the
Registered Exchange Offer, it being the objective of such Registered Exchange
Offer to enable each Holder of Transfer Restricted Securities (as defined in
Section 6 hereof) electing to exchange the Initial Securities for Exchange
Securities (assuming that such Holder is not an affiliate of the Company within
the meaning of the Securities Act, acquires the Exchange Securities in the
ordinary course of such Holder’s business and has no arrangements with any
person to participate in the distribution of the Exchange Securities and is not
otherwise prohibited by any law or policy of the Commission from participating
in the Registered Exchange Offer) to trade such Exchange Securities from and
after their receipt without any limitations or restrictions under the Securities
Act and without material restrictions under the securities laws of the several
states of the United States.
     Notwithstanding anything contained herein, the Company shall not be
required to make a Registered Exchange Offer in any province or territory of
Canada or to accept Initial Securities surrendered by residents of Canada in the
Registered Exchange Offer unless the distribution of Exchange Securities
pursuant to such offer can be effected pursuant to exemptions from the
registration and prospectus requirements of the applicable securities laws of
such province or territory and, as a condition to the sale of their Initial
Securities pursuant to a Registered Exchange Offer, such Holders of Initial
Securities in Canada will be required to make certain representations to the
Company and the Guarantors, including a representation that they are entitled
under the applicable securities laws of such province or territory to acquire
the Exchange Securities without the benefit of a prospectus qualified under such
securities laws.
     The Company and the Guarantors acknowledge that, pursuant to current
interpretations by the Commission’s staff of Section 5 of the Securities Act, in
the absence of an applicable exemption therefrom, (i) each Holder which is a
broker-dealer electing to exchange Initial Securities, acquired for its own
account as a result of market making activities or other trading activities, for
Exchange Securities (an “Exchanging Dealer”), is required to deliver a
prospectus containing the information set forth in (a) Annex A hereto on the
cover, (b) Annex B hereto in the “Exchange Offer Procedures” section and the
“Purpose of the Exchange Offer” section, and (c) Annex C hereto in the “Plan of
Distribution” section of such prospectus in connection with a sale of any such
Exchange Securities received by such Exchanging Dealer pursuant to the
Registered Exchange Offer and (ii) an Initial Purchaser that elects to sell
Exchange Securities acquired in exchange for Initial Securities constituting any
portion of an unsold allotment is required to deliver a prospectus containing
the information required by Items 507 or 508 of Regulation S-K under the
Securities Act, as applicable, in connection with such sale.
     The Company and the Guarantors shall use their commercially reasonable
efforts to keep the Exchange Offer Registration Statement effective and to amend
and supplement the prospectus contained therein, in order to permit such
prospectus to be lawfully delivered by all persons subject to the prospectus
delivery requirements of the Securities Act for such period of time as such
persons must comply with such requirements in order to resell the Exchange
Securities; provided, however, that (i) in the case where such prospectus and
any amendment or supplement thereto must be delivered by an Exchanging Dealer or
an

2



--------------------------------------------------------------------------------



 



Initial Purchaser, such period shall be the lesser of 180 days and the date on
which all Exchanging Dealers and the Initial Purchasers have sold all Exchange
Securities held by them (unless such period is extended pursuant to Section 3(j)
below) and (ii) the Company shall make such prospectus and any amendment or
supplement thereto, available to any broker dealer for use in connection with
any resale of any Exchange Securities for a period of not less than 90 days
after the consummation of the Registered Exchange Offer.
     If any Initial Purchaser determines that it is not eligible to participate
in the Registered Exchange Offer with respect to the exchange of securities
constituting any portion of an unsold allotment, at the written request of such
Initial Purchaser, the Company shall issue and deliver to such Initial Purchaser
or the person purchasing Exchange Securities registered under a Shelf
Registration Statement as contemplated by Section 2 hereof from such Initial
Purchaser, in exchange for such Securities, a like principal amount of Exchange
Securities. The Company shall use its commercially reasonable efforts to cause
the CUSIP Service Bureau to issue the same CUSIP number for such Exchange
Securities as for Exchange Securities issued pursuant to the Registered Exchange
Offer. The Initial Securities and the Exchange Securities are herein
collectively called the “Securities.”
     In connection with the Registered Exchange Offer, the Company shall:
     (a) mail, or cause to be mailed, to each Holder a copy of the prospectus
forming part of the Exchange Offer Registration Statement, together with an
appropriate letter of transmittal and related documents, and in the case of
Holders in Canada, any “wrapped version” thereof used in connection with the
private placement of the Exchange Securities;
     (b) keep the Registered Exchange Offer open for not less than 30 days (or
longer if required by applicable law) after the date notice thereof is mailed to
the Holders;
     (c) utilize the services of a depositary for the Registered Exchange Offer
with an address in the Borough of Manhattan, The City of New York, which may be
the Trustee or an affiliate of the Trustee;
     (d) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last business day on which the
Registered Exchange Offer shall remain open; and
     (e) otherwise comply with all applicable laws.
As soon as practicable after the close of the Registered Exchange Offer, the
Company shall:
     (x) accept for exchange all the Initial Securities validly tendered and not
withdrawn pursuant to the Registered Exchange Offer;
     (y) deliver, or cause to be delivered, to the Trustee for cancellation all
the Initial Securities so accepted for exchange; and
     (z) cause the Trustee to authenticate and deliver promptly to each Holder
of the Initial Securities or Exchange Securities, as the case may be, equal in
principal amount to the Initial Securities of such Holder so accepted for
exchange.
     The Indenture will provide that the Exchange Securities will not be subject
to the transfer restrictions set forth in the Indenture and that all the
Securities will vote and consent together on all matters

3



--------------------------------------------------------------------------------



 



as one class and that none of the Securities will have the right to vote or
consent as a class separate from one another on any matter.
     Interest on each Exchange Security issued pursuant to the Registered
Exchange Offer will accrue from the last interest payment date on which interest
was paid on the Initial Securities surrendered in exchange therefor or, if no
interest has been paid on the Initial Securities, from the Issue Date.
     Each Holder participating in the Registered Exchange Offer shall be
required to represent to the Company that at the time of the consummation of the
Registered Exchange Offer (i) any Exchange Securities received by such Holder
will be acquired in the ordinary course of business, (ii) such Holder will have
no arrangements or understanding with any person to participate in the
distribution of the Securities or the Exchange Securities within the meaning of
the Securities Act, (iii) such Holder is not an “affiliate,” as defined in
Rule 405 of the Securities Act, of the Company or if it is an affiliate, such
Holder will comply with the registration and prospectus delivery requirements of
the Securities Act to the extent applicable, (iv) if such Holder is not a
broker-dealer, that it is not engaged in, and does not intend to engage in, the
distribution of the Exchange Securities and (v) if such Holder is a
broker-dealer, that it will receive Exchange Securities for its own account in
exchange for Initial Securities that were acquired as a result of market-making
activities or other trading activities and that it will be required to
acknowledge that it will deliver a prospectus in connection with any resale of
such Exchange Securities.
     Notwithstanding any other provisions hereof, the Company and the Guarantors
will ensure that (i) any Exchange Offer Registration Statement and any amendment
thereto and any prospectus forming part thereof and any supplement thereto
complies in all material respects with the Securities Act and the rules and
regulations thereunder, (ii) any Exchange Offer Registration Statement and any
amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading and
(iii) any prospectus forming part of any Exchange Offer Registration Statement,
and any supplement to such prospectus, does not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
     2. Shelf Registration. If, (i) because of any change in law or in
applicable interpretations thereof by the staff of the Commission, the Company
is not permitted to effect a Registered Exchange Offer, as contemplated by
Section 1 hereof, (ii) the Registered Exchange Offer is not consummated within
365 days of the Issue Date (the “Consummation Deadline”), (iii) any Initial
Purchaser so requests with respect to the Initial Securities not eligible to be
exchanged for Exchange Securities in the Registered Exchange Offer and held by
it following consummation of the Registered Exchange Offer or (iv) any Holder
(other than an Exchanging Dealer or an affiliate of the Company) is not eligible
to participate in the Registered Exchange Offer or, in the case of any Holder
(other than an Exchanging Dealer or an affiliate of the Company) that
participates in the Registered Exchange Offer, such Holder does not receive
freely tradeable Exchange Securities on the date of the exchange, the Company
and the Guarantors shall take the following actions:
     (a) The Company and the Guarantors shall, at their cost, as promptly as
practicable (but in no event more than 30 days after so required or requested
pursuant to this Section 2), file with the Commission and thereafter shall use
its commercially reasonable efforts to cause to be declared effective (unless it
becomes effective automatically upon filing) a registration statement (the
“Shelf Registration Statement” and, together with the Exchange Offer
Registration Statement, a “Registration Statement”) on an appropriate form under
the Securities Act relating to the offer and sale of the Transfer Restricted
Securities (as defined in Section 6 hereof) by the Holders thereof from time to
time in accordance with the methods of distribution set forth in the Shelf

4



--------------------------------------------------------------------------------



 



Registration Statement and Rule 415 under the Securities Act (hereinafter, the
“Shelf Registration”); provided, however, that, if the obligation to file the
Shelf Registration Statement arises because the Registered Exchange Offer has
not been consummated by the Consummation Deadline, then the Company and the
Guarantors will use their commercially reasonable efforts to file the Shelf
Registration Statement on or prior to the 30th day after such filing obligation
arises; provided, however, that no Holder (other than an Initial Purchaser)
shall be entitled to have the Securities held by it covered by such Shelf
Registration Statement unless such Holder agrees in writing to be bound by all
the provisions of this Agreement applicable to such Holder.
     (b) The Company and the Guarantors shall use their commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective in order
to permit the prospectus included therein to be lawfully delivered by the
Holders of the relevant Securities, for a period of two years (or for such
longer period if extended pursuant to Section 3(j) below) from the Issue Date or
such shorter period that will terminate when all the Securities covered by the
Shelf Registration Statement (i) have been sold pursuant thereto or (ii) are no
longer restricted securities (as defined in Rule 144 under the Securities Act,
or any successor rule thereof). The Company and the Guarantors shall be deemed
not to have used their commercially reasonable efforts to keep the Shelf
Registration Statement effective during the requisite period if they voluntarily
take any action that would result in Holders of Securities covered thereby not
being able to offer and sell such Securities during that period, unless such
action is required by applicable law.
     (c) Notwithstanding any other provisions of this Agreement to the contrary,
the Company and the Guarantors shall use their commercially reasonable efforts
to ensure that (i) the Shelf Registration Statement and the related prospectus
and any amendment or supplement thereto, as of the effective date of the Shelf
Registration Statement, amendment or supplement, comply in all material respects
with the applicable requirements of the Securities Act and the rules and
regulations thereunder; (ii) the Shelf Registration Statement and any amendment
or supplement thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; and
(iii) any prospectus forming part of any Shelf Registration Statement does not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
     3. Registration Procedures. In connection with any Shelf Registration
contemplated by Sections 2 and 8 hereof and, to the extent applicable, any
Registered Exchange Offer contemplated by Section 1 hereof, the following
provisions shall apply:
     (a) The Company shall (i) furnish to each Initial Purchaser, as soon as
practicable prior to the filing thereof with the Commission, a copy of the
Registration Statement and each amendment thereof and each supplement, if any,
to the prospectus included therein and, in the event that an Initial Purchaser
(with respect to any portion of an unsold allotment from the original offering)
is participating in the Registered Exchange Offer or the Shelf Registration
Statement, the Company shall use its commercially reasonable efforts to reflect
in each such document, when so filed with the Commission, such comments as such
Initial Purchaser reasonably may propose; (ii) include the information set forth
in Annex A hereto on the cover, in Annex B hereto in the “Exchange Offer
Procedures” section and the “Purpose of the Exchange Offer” section and in Annex
C hereto in the “Plan of Distribution” section of the prospectus forming a part
of the Exchange Offer Registration Statement and include the information set
forth in Annex D hereto in the Letter of Transmittal delivered pursuant to the
Registered Exchange

5



--------------------------------------------------------------------------------



 



Offer; (iii) if requested by an Initial Purchaser, include the information
required by Items 507 or 508 of Regulation S-K under the Securities Act, as
applicable, in the prospectus forming a part of the Exchange Offer Registration
Statement; (iv) include within the prospectus contained in the Exchange Offer
Registration Statement a section entitled “Plan of Distribution,” reasonably
acceptable to the Initial Purchasers, which shall contain a summary statement of
the positions taken or policies made by the staff of the Commission with respect
to the potential “underwriter” status of any broker-dealer that is the
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of Exchange Securities received by such
broker-dealer in the Registered Exchange Offer (a “Participating
Broker-Dealer”), whether such positions or policies have been publicly
disseminated by the staff of the Commission or such positions or policies, in
the reasonable judgment of the Initial Purchasers based upon advice of counsel
(which may be in-house counsel), represent the prevailing views of the staff of
the Commission; and (v) in the case of a Shelf Registration Statement, include
in the prospectus included in the Shelf Registration Statement (or, if permitted
by Commission Rule 430B(b), in a prospectus supplement that becomes a part
thereof pursuant to Commission Rule 430B(f)) that is delivered to any Holder
pursuant to Section 3(d) and (f), the names of the Holders who propose to sell
Securities pursuant to the Shelf Registration Statement as selling
securityholders.
     (b) After the Registration Statement has been declared effective, the
Company shall give written notice to the Initial Purchasers, the Holders of the
Securities and any Participating Broker-Dealer from whom the Company has
received prior written notice that it will be a Participating Broker-Dealer in
the Registered Exchange Offer of the occurrence of any of the following that
occurs after the Registration Statement has been declared effective (which
notice pursuant to clauses (ii)-(v) hereof shall be accompanied by an
instruction to suspend the use of the prospectus until the requisite changes
have been made):
     (i) when the Registration Statement or any amendment thereto has been filed
with the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective; provided, however, that this clause (i)
shall not apply with respect to regular filings of any document or report under
the Exchange Act, at any time following the effectiveness of the applicable
Registration Statement hereunder, where such filing is made as part of the
Company’s periodic disclosure obligations under Sections 13 and 15 of the
Exchange Act;
     (ii) of any request by the Commission for amendments or supplements to the
Registration Statement or the prospectus included therein or for additional
information;
     (iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose, of the issuance by the Commission of a notification of
objection to the use of the form on which the Registration Statement has been
filed, and of the happening of any event that causes the Company to become an
“ineligible issuer,” as defined in Commission Rule 405;
     (iv) of the receipt by the Company or its legal counsel of any notification
with respect to the suspension of the qualification of the Securities for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

6



--------------------------------------------------------------------------------



 



     (v) of the happening of any event that requires the Company or the
Guarantors to make changes in the Registration Statement or the prospectus in
order that the Registration Statement or the prospectus do not contain an untrue
statement of a material fact nor omit to state a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
prospectus, in light of the circumstances under which they were made) not
misleading.
     (c) The Company and the Guarantors shall use their commercially reasonable
efforts to obtain the withdrawal at the earliest possible time, of any order
suspending the effectiveness of the Registration Statement.
     (d) If not otherwise available on the Commission’s Electronic Data
Gathering, Analysis and Retrieval (“EDGAR”) System or similar system, upon the
written request of a Holder of Securities included within the coverage of the
Shelf Registration, the Company shall furnish to such Holder, without charge, at
least one copy of the Shelf Registration Statement and any post-effective
amendment or supplement thereto, including financial statements and schedules,
and, if such Holder so requests in writing, all exhibits thereto (including
those, if any, incorporated by reference). The Company shall not, without the
prior consent of the Initial Purchasers, and each Initial Purchaser, Holder of
the Securities and Participant Broker-Dealer shall not, without the prior
written consent of the Company, make any offer relating to the Securities that
would constitute a “free writing prospectus,” as defined in Commission Rule 405.
     (e) If not otherwise available on the Commission’s EDGAR System or similar
system, upon the request of an Initial Purchaser, Exchanging Dealer or Holder,
the Company shall deliver to such Exchanging Dealer and such Initial Purchaser,
and to such Holder who so requests, without charge, at least one copy of the
Exchange Offer Registration Statement and any post-effective amendment thereto,
including financial statements and schedules, and, if any Initial Purchaser or
any such Holder requests, all exhibits thereto (including those incorporated by
reference).
     (f) The Company shall, during the period of effectiveness of the Shelf
Registration Statement, deliver to each Holder of Securities included within the
coverage of the Shelf Registration, without charge, as many copies of the
prospectus (including each preliminary prospectus) included in the Shelf
Registration Statement and any amendment or supplement thereto as such person
may reasonably request. The Company and the Guarantors consent, subject to the
provisions of this Agreement, to the use of the prospectus or any amendment or
supplement thereto by each of the selling Holders of the Securities in
connection with the offering and sale of the Securities covered by the
prospectus, or any amendment or supplement thereto, included in the Shelf
Registration Statement.
     (g) The Company shall deliver to each Initial Purchaser, any Exchanging
Dealer, any Participating Broker-Dealer and such other persons required to
deliver a prospectus following the Registered Exchange Offer, without charge, as
many copies of the final prospectus included in the Exchange Offer Registration
Statement and any amendment or supplement thereto as such persons may reasonably
request. The Company and the Guarantors consent, subject to the provisions of
this Agreement, to the use of the prospectus or any amendment or supplement
thereto by any Initial Purchaser, if necessary, any Participating Broker-Dealer
and such other persons required to deliver a prospectus following the Registered
Exchange Offer in connection with the offering and sale of the Exchange
Securities covered by the prospectus, or any amendment or supplement thereto,
included in such Exchange Offer Registration Statement.

7



--------------------------------------------------------------------------------



 



     (h) Prior to any public offering of the Securities, pursuant to any
Registration Statement, the Company and the Guarantors shall use their
commercially reasonable efforts to register or qualify or cooperate with the
Holders of the Securities included therein and their respective counsel in
connection with the registration or qualification of the Securities for offer
and sale under the securities or “blue sky” laws of such states of the United
States as any Holder of the Securities reasonably requests in writing and do any
and all other acts or things necessary or advisable to enable the offer and sale
in such jurisdictions of the Securities covered by such Registration Statement;
provided, however, that the Company and the Guarantors shall not be required to
(i) qualify generally to do business in any jurisdiction where they are not then
so qualified or (ii) take any action which would subject them to general service
of process or to taxation in any jurisdiction where they are not then so
subject.
     (i) To the extent that the Exchange Securities are not held in global form
in the name of Cede & Co., as nominee for the Depository Trust Company, the
Company and the Guarantors shall cooperate with the Holders of the Securities to
facilitate the timely preparation and delivery of certificates representing the
Securities to be sold pursuant to any Registration Statement free of any
restrictive legends and in such denominations and registered in such names as
the Holders may reasonably request a reasonable period of time prior to sales of
the Securities pursuant to such Registration Statement.
     (j) Upon the occurrence of any event contemplated by paragraphs
(ii) through (v) of Section 3(b) above during the period for which the Company
and the Guarantors are required to maintain an effective Registration Statement,
the Company and the Guarantors shall use their commercially reasonable efforts
to prepare and file a post-effective amendment to the Registration Statement or
a supplement to the related prospectus and any other required document so that,
as thereafter delivered to Holders of the Securities or purchasers of
Securities, the prospectus will not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. If the Company notifies the Initial
Purchasers, the Holders of the Securities and any known Participating
Broker-Dealer in accordance with paragraphs (ii) through (v) of Section 3(b)
above to suspend the use of the prospectus until the requisite changes to the
prospectus have been made, then the Initial Purchasers, the Holders of the
Securities and any such Participating Broker-Dealers shall suspend use of such
prospectus (and shall keep confidential the cause of such notice for so long as
such cause is not otherwise publicly known), and the period of effectiveness of
the Shelf Registration Statement provided for in Section 2(b) above and the
Exchange Offer Registration Statement provided for in Section 1 above shall each
be extended by the number of days from and including the date of the giving of
such notice to and including the date when the Initial Purchasers, the Holders
of the Securities and any known Participating Broker-Dealer shall have received
such amended or supplemented prospectus pursuant to this Section 3(j). During
the period during which the Company and the Guarantors are required to maintain
an effective Shelf Registration Statement pursuant to this Agreement, the
Company and the Guarantors will prior to the three-year expiration of that Shelf
Registration Statement, to the extent applicable, file, and use their
commercially reasonable efforts to cause to be declared effective (unless it
becomes effective automatically upon filing) within a period that avoids any
interruption in the ability of Holders of Securities covered by the expiring
Shelf Registration Statement to make registered dispositions, a new registration
statement relating to the Securities, which shall be deemed the “Shelf
Registration Statement” for purposes of this Agreement; provided, however, that
in no event shall the Company and the Guarantors be obligated to keep a Shelf
Registration Statement effective beyond the period as required by Section 2(b)
hereof as extended by the second sentence of this Section 3(j).

8



--------------------------------------------------------------------------------



 



     (k) Not later than the effective date of the applicable Registration
Statement, the Company will provide a CUSIP number for the Initial Securities,
and provide the applicable trustee with printed certificates for the Initial
Securities, in a form eligible for deposit with The Depository Trust Company.
     (l) The Company and the Guarantors will use their commercially reasonable
efforts to comply with all rules and regulations of the Commission to the extent
and so long as they are applicable to the Registered Exchange Offer or the Shelf
Registration and will make generally available to the Company’s security holders
(or otherwise provide in accordance with Section 11(a) of the Securities Act) an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act, no later than 45 days after the end of a 12-month period (or 90 days, if
such period is a fiscal year) beginning with the first month of the Company’s
first fiscal quarter commencing after the effective date of the Registration
Statement, which statement shall cover such 12-month period.
     (m) The Company and the Guarantors shall use their commercially reasonable
efforts to cause the Indenture to be qualified under the Trust Indenture Act of
1939, as amended (the “Trust Indenture Act”), in a timely manner and containing
such changes, if any, as shall be necessary for such qualification. In the event
that such qualification would require the appointment of a new trustee under the
Indenture, the Company shall appoint a new trustee thereunder pursuant to the
applicable provisions of the Indenture.
     (n) The Company may require each Holder of Securities to be sold pursuant
to the Shelf Registration Statement to furnish to the Company such information
regarding the Holder and the distribution of the Securities as the Company may
from time to time reasonably require for inclusion in the Shelf Registration
Statement, and the Company may exclude from such Shelf Registration the
Securities of any Holder that unreasonably fails to furnish such information
within a reasonable time after receiving such request.
     (o) Subject to Section 8, the Company and the Guarantors shall enter into
such customary agreements (including, if requested, an underwriting agreement in
customary form) and take all such other action, if any, as the Holders of at
least 10% of the aggregate principal amount of Securities covered by a Shelf
Registration Statement shall reasonably request in order to facilitate the
disposition of the Securities pursuant to any Shelf Registration.
     (p) For a reasonable period prior to the filing of a Shelf Registration
Statement and prior to the execution of any underwriting or similar agreement,
the Company and the Guarantors shall make available for inspection by one firm
of counsel designated by Holders of a majority in aggregate principal amount of
Securities covered by such Registration Statement (the “Majority Holders”) and
any underwriters participating in an underwritten offering pursuant to a Shelf
Registration Statement and not more than one accounting firm retained by the
Majority Holders or underwriters, all financial and other records, pertinent
corporate documents and properties of the Company and the Guarantors reasonably
requested by any such persons, and cause the respective officers, directors,
employees, and any other agents of the Company and the Guarantors to supply all
information reasonably requested by any such persons, in connection with a Shelf
Registration Statement; provided, however, that any such records, documents,
properties and such information that is designated in writing by the Company and
the Guarantors, in good faith, as confidential at the time of delivery of such
records, documents, properties or information shall be kept confidential by any
such persons and shall be used only in connection with such Shelf Registration
Statement, unless disclosure thereof is required to be made in connection with a
court

9



--------------------------------------------------------------------------------



 



proceeding or required by law, or such information has become available (not in
violation of this Agreement) to the public generally or through a third party
without an accompanying obligation of confidentiality, and the Company and the
Guarantors shall be entitled to reasonably request that such persons sign a
confidentiality agreement to the foregoing effect.
     (q) Subject to Section 8, in the case of any Shelf Registration, the
Company and the Guarantors, if requested by one firm of counsel designated by
the Majority Holders, shall cause (i) their counsel to deliver an opinion and
updates thereof relating to the Securities in customary form addressed to such
Holders and the managing underwriters, if any, thereof and dated, in the case of
the initial opinion, the effective date of such Shelf Registration Statement in
form, substance and scope customarily covered in opinions delivered in
connection with shelf registrations; provided, however, that in the case of an
underwritten offering such opinions shall also be addressed to the underwriters
and also cover the matters customarily covered in opinions delivered by issuers
in connection with primary underwritten offerings of debt securities comparable
to the Securities (such additional opinions to be agreed upon by the
underwriters and the Company, such agreement not to be unreasonably withheld),
(ii) their officers to execute and deliver all customary documents and
certificates and updates thereof requested by any underwriters of the applicable
Securities and (iii) their independent public accountants and the independent
public accountants with respect to any other entity for which financial
information is provided in the Shelf Registration Statement to provide to the
selling Holders of the applicable Securities and any underwriter therefor a
comfort letter in customary form and covering matters of the type customarily
covered in comfort letters in connection with shelf registrations; provided,
however, that in the case of an underwritten offering such letters shall also be
addressed to the underwriters and cover the matters customarily covered in
“comfort letters” delivered by issuers in connection with primary underwritten
offerings of debt securities comparable to the Securities (such letters to be
agreed upon by the underwriters and such accountants, such agreement not to be
unreasonably withheld); subject to receipt of appropriate documentation as
contemplated, and only if permitted, by Statement of Auditing Standards No. 72.
     (r) In the case of the Registered Exchange Offer, if requested by any
Initial Purchaser or any known Participating Broker-Dealer that is subject to
the prospectus delivery requirements of the Securities Act, and if a Shelf
Registration Statement is required to be filed under the Securities Act, the
Company and the Guarantors shall cause (i) their counsel to deliver to such
Initial Purchaser or such Participating Broker-Dealer a signed opinion in such
form as is customary in connection with the preparation of a Registration
Statement and (ii) their independent public accountants and the independent
public accountants with respect to any other entity for which financial
information is provided in the Registration Statement to deliver to such Initial
Purchaser or such Participating Broker-Dealer a comfort letter, in such form as
is customary in connection with the preparation of a Registration Statement.
     (s) If a Registered Exchange Offer is to be consummated, upon delivery of
the Initial Securities by Holders to the Company (or to such other person as
directed by the Company) in exchange for the Exchange Securities, the Company
shall mark, or cause to be marked, on the Initial Securities so exchanged that
such Initial Securities are being canceled in exchange for the Exchange
Securities; in no event shall the Initial Securities be marked as paid or
otherwise satisfied.
     (t) The Company and the Guarantors will use their commercially reasonable
efforts to, (a) if the Initial Securities have been rated prior to the initial
sale of such Initial Securities, confirm such ratings will apply to the
Securities covered by a Registration Statement, or (b) if the

10



--------------------------------------------------------------------------------



 



Initial Securities were not previously rated, cause the Securities covered by a
Registration Statement to be rated with the appropriate rating agencies, if so
requested by the Majority Holders, or by the managing underwriters, if any.
     (u) In the event that any broker-dealer registered under the Exchange Act
shall underwrite any Securities or participate as a member of an underwriting
syndicate or selling group or “assist in the distribution” (within the meaning
of the Conduct Rules (the “Rules”) of The Financial Industry Regulatory
Authority (“FINRA”)) thereof, whether as a Holder of such Securities or as an
underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, the Company and the Guarantors will assist such
broker-dealer in complying with the requirements of such Rules, including,
without limitation, by (i) if such Rules, including Rule 2720, shall so require,
engaging a “qualified independent underwriter” (as defined in Rule 2720) to
participate in the preparation of the Registration Statement relating to such
Securities, to exercise usual standards of due diligence in respect thereto and,
if any portion of the offering contemplated by such Registration Statement is an
underwritten offering or is made through a placement or sales agent, to
recommend the yield of such Securities, (ii) indemnifying any such qualified
independent underwriter to the extent of the indemnification of underwriters
provided in Section 5 hereof and (iii) providing such information to such
broker-dealer as may be required in order for such broker-dealer to comply with
the requirements of the Rules.
     (v) The Company and the Guarantors shall use their commercially reasonable
efforts to take all other steps necessary to effect the registration of the
Securities covered by a Registration Statement contemplated hereby.
     (w) Each Holder and each Participating Broker-Dealer agrees by acquisition
of Initial Securities or Exchange Securities that, upon the Company providing
notice to such Holder or Participating Broker-Dealer, as the case may be, that
there is a pending corporate development or any other material event that, in
the reasonable judgment of the Company and the Guarantors, makes it appropriate
to suspend the availability of any Shelf Registration Statement and the related
Prospectus, then, upon providing such notice (which shall refer to this
Section 3(w)), the Company and the Guarantors may delay the filing or the
effectiveness of the Shelf Registration Statement (if not then filed or
effective, as applicable) and shall not be required to maintain the
effectiveness thereof or amend or supplement the Shelf Registration Statement,
in all cases, for a period (a “Delay Period”) expiring upon the earlier to occur
of the date which is the earlier of (A) the date on which such corporate
development or other material event ceases to interfere with the Company’s or
the Guarantors’ obligations to file or maintain the effectiveness of any such
Shelf Registration Statement pursuant to this Agreement or (B) 60 days after the
Company notifies the Holders of such determination. The Delay Period shall not
exceed 60 days in any three-month period or 90 days in any 12-month period. The
period of effectiveness of the Shelf Registration Statement provided for in
Section 2(b) above shall be extended by a number of days equal to the number of
days during any Delay Period. Any Delay Period will not alter the obligations of
the Company or the Guarantors to pay Additional Interest under the circumstances
set forth in Section 6 hereof.
     4. Registration Expenses. The Company and the Guarantors shall bear all
fees and expenses incurred in connection with the performance of their
obligations under Sections 1, 2, 3 and 8 hereof (including the reasonable fees
and expenses, if any, of Cravath, Swaine & Moore LLP, counsel for the Initial
Purchasers, incurred in connection with the Registered Exchange Offer), whether
or not the Registered Exchange Offer or a Shelf Registration is filed or becomes
effective, and, in the event of a Shelf Registration, shall bear or reimburse
the Holders of the Securities covered thereby for the reasonable fees

11



--------------------------------------------------------------------------------



 



and disbursements of one firm of counsel designated by the Majority Holders
covered thereby to act as counsel for the Holders of the Initial Securities in
connection therewith; provided that the Company and the Guarantors shall not be
required to pay more than an aggregate of $100,000 in fees and disbursements of
such counsel for the Holders.
     5. Indemnification. (a) Each of the Company and each Guarantor, jointly and
severally, agrees to indemnify and hold harmless each Holder of the Securities,
any Participating Broker-Dealer and each person, if any, who controls such
Holder or such Participating Broker-Dealer within the meaning of the Securities
Act or the Exchange Act (each Holder, any Participating Broker-Dealer and such
controlling persons are referred to collectively as the “Company Indemnified
Parties,” and individually as a “Company Indemnified Party”) from and against
any losses, claims, damages or liabilities, joint or several, or any actions in
respect thereof (including, but not limited to, any losses, claims, damages,
liabilities or actions relating to purchases and sales of the Securities) to
which each Company Indemnified Party may become subject under the Securities
Act, the Exchange Act or otherwise, insofar as such losses, claims, damages,
liabilities or actions arise out of or are based upon any untrue statement or
alleged untrue statement of a material fact contained in a Registration
Statement or in any amendment or supplement thereto, or arise out of, or are
based upon, the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or such losses, claims, damages, liabilities or actions arise out of
or are based upon any untrue statement or alleged untrue statement of a material
fact contained in a prospectus, including any preliminary prospectus or “issuer
free writing prospectus,” as defined in Commission Rule 433 (“Issuer FWP”),
relating to a Shelf Registration, or arise out of, or are based upon, the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and shall reimburse,
as incurred, the Company Indemnified Parties for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action in respect thereof; provided,
however, that (i) the Company and each Guarantor shall not be liable in any such
case to the extent that such loss, claim, damage or liability arises out of or
is based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in a Registration Statement or prospectus, including any
preliminary prospectus or Issuer FWP relating to a Shelf Registration, or in any
amendment or supplement thereto, in reliance upon and in conformity with written
information pertaining to such Holder and furnished to the Company by or on
behalf of such Holder specifically for inclusion therein and (ii) with respect
to any untrue statement or omission or alleged untrue statement or omission made
in any preliminary prospectus relating to a Shelf Registration Statement, the
indemnity agreement contained in this subsection (a) shall not inure to the
benefit of any Holder or Participating Broker-Dealer from whom the person
asserting any such losses, claims, damages or liabilities purchased the
Securities concerned, to the extent that a prospectus relating to such
Securities was required to be delivered (including through satisfaction of the
conditions of Commission Rule 172) by such Holder or Participating Broker-Dealer
under the Securities Act in connection with such purchase and any such loss,
claim, damage or liability of such Holder or Participating Broker-Dealer results
from the fact that there was not conveyed to such person, at or prior to the
time of the sale of such Securities to such person, an amended or supplemented
prospectus or, if permitted by Section 3(d), an Issuer FWP correcting such
untrue statement or omission or alleged untrue statement or omission if the
Company had previously furnished copies thereof to such Holder or Participating
Broker-Dealer; provided further, however, that this indemnity agreement will be
in addition to any liability which the Company may otherwise have to such
Company Indemnified Party. Each of the Company and each Guarantor, jointly and
severally, shall also indemnify underwriters, their officers and directors and
each person who controls such underwriters within the meaning of the Securities
Act or the Exchange Act to the same extent as provided above with respect to the
indemnification of the Holders of the Securities if requested by such Holders.

12



--------------------------------------------------------------------------------



 



     (b) Each Holder of the Securities, severally and not jointly, will
indemnify and hold harmless the Company, the Guarantors and their respective
directors and officers and each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act (each of the Company, the
Guarantors, each of the Company’s and the Guarantors’ directors and officers and
such controlling persons are referred to collectively as the “Holder Indemnified
Parties,” and individually as a “Holder Indemnified Party”, and each of a
Company Indemnified Party and Holder Indemnified Party are referred to
collectively as the “Indemnified Parties” and individually as an “Indemnified
Party”) from and against any losses, claims, damages or liabilities or any
actions in respect thereof, to which each Holder Indemnified Party may become
subject under the Securities Act, the Exchange Act or otherwise, insofar as such
losses, claims, damages, liabilities or actions arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
a Registration Statement or in any amendment or supplement thereto, or arise out
of, or are based upon, the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or such losses, claims, damages, liabilities or actions
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in a prospectus, including any preliminary
prospectus or Issuer FWP relating to a Shelf Registration, or any amendment or
supplement thereto, or arise out of, or are based upon, the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, but in each case only to the extent that
the untrue statement or omission or alleged untrue statement or omission was
made in reliance upon and in conformity with written information pertaining to
such Holder and furnished to the Company by or on behalf of such Holder
specifically for inclusion therein; and, subject to the limitation set forth
immediately preceding this clause, shall reimburse, as incurred, the Company for
any legal or other expenses reasonably incurred by each Holder Indemnified Party
in connection with investigating or defending any loss, claim, damage, liability
or action in respect thereof. This indemnity agreement will be in addition to
any liability which such Holder may otherwise have to each Holder Indemnified
Party.
     (c) Promptly after receipt by an Indemnified Party under this Section 5 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such Indemnified Party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 5, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve the indemnifying party from any liability
that it may have under subsection (a) or (b) above except to the extent that it
has been materially prejudiced (through the forfeiture of substantive rights or
defenses) by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an Indemnified Party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any Indemnified Party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnified Party (who
shall not, except with the consent of the Indemnified Party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof the
indemnifying party will not be liable to such Indemnified Party under this
Section 5 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such Indemnified Party in connection
with the defense thereof. No indemnifying party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened action in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party unless such settlement (i) includes an unconditional release of such
Indemnified Party from all liability on any claims that are the subject matter
of such action, and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any Indemnified Party.
It is understood and agreed that the indemnifying party shall not, in connection
with any proceeding

13



--------------------------------------------------------------------------------



 



or related proceeding in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all Indemnified Parties, and that all such fees and expenses shall be reimbursed
as they are incurred. Any such separate firm for any Initial Purchaser, its
affiliates, directors and officers and any control persons of such Initial
Purchaser shall be designated in writing by Credit Suisse Securities (USA) LLC,
and any such separate firm for the Company, each of the Guarantors, each of
their respective directors, each of their respective officers and any control
persons of the Company and the Guarantors shall be designated in writing by the
Company. The indemnifying party shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify each Indemnified Party from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Party shall have requested
that an indemnifying party reimburse the Indemnified Party for fees and expenses
of counsel as contemplated by this paragraph, the indemnifying party shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 60 days after receipt by the
indemnifying party of such request and (ii) the indemnifying party shall not
have reimbursed the Indemnified Party in accordance with such request prior to
the date of such settlement and the indemnifying party shall not have notified
the Indemnified Party in writing that it is disputing in good faith all or a
portion of the fees and expenses included in such request stating in reasonable
detail the basis for such dispute.
     (d) If the indemnification provided for in this Section 5 is unavailable or
insufficient to hold harmless an Indemnified Party under subsections (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such Indemnified Party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or (b)
above (i) in such proportion as is appropriate to reflect the relative benefits
received by the indemnifying party or parties on the one hand and the
Indemnified Party on the other from the exchange of the Securities, pursuant to
the Registered Exchange Offer, or (ii) if the allocation provided by the
foregoing clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the indemnifying party or parties on
the one hand and the Indemnified Party on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof) as well as any other relevant
equitable considerations. The relative fault of the parties shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company and the Guarantors
on the one hand or such Company Indemnified Party on the other, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The amount paid by an Indemnified Party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any action or claim which is the subject of this
subsection (d). Notwithstanding any other provision of this Section 5(d), the
Holders of the Securities shall not be required to contribute any amount in
excess of the amount by which the net proceeds received by such Holders from the
sale of the Securities pursuant to a Registration Statement exceeds the amount
of damages which such Holders have otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. For purposes of this
paragraph (d), each person, if any, who controls such Indemnified Party within
the meaning of the Securities Act or the Exchange Act shall have the same rights
to contribution as such Indemnified Party and each person, if any, who controls
the Company within the meaning of the Securities Act or the Exchange Act shall
have the same rights to contribution as the Company.

14



--------------------------------------------------------------------------------



 



     (e) The agreements contained in this Section 5 shall survive the sale of
the Securities pursuant to a Registration Statement and shall remain in full
force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any Indemnified Party.
     6. Additional Interest Under Certain Circumstances. (a) Additional interest
(the “Additional Interest”) with respect to the Transfer Restricted Securities
shall be assessed as follows if any of the following events occur (each such
event in clauses (i) through (iii) below a “Registration Default”):
     (i) If, by the Consummation Deadline (as such deadline may be extended with
respect to the Shelf Registration Statement pursuant to Section 2(a)) neither
the Exchange Offer Registration Statement nor the Shelf Registration Statement
is declared effective by the Commission;
     (ii) If the Company and the Guarantors fail to consummate the Exchange
Offer within 30 business days of the Consummation Deadline with respect to the
Exchange Offer Registration Statement; or
     (iii) If after either the Exchange Offer Registration Statement or the
Shelf Registration Statement is declared (or becomes automatically) effective
(A) such Registration Statement thereafter ceases to be effective; or (B) such
Registration Statement or the related prospectus ceases to be usable (except as
permitted in paragraph (b)) in connection with resales of Initial Securities
during the periods specified herein because either (1) any event occurs as a
result of which the related prospectus forming part of such Registration
Statement would include any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein in the light of the
circumstances under which they were made not misleading, (2) it shall be
necessary to amend such Registration Statement or supplement the related
prospectus, to comply with the Securities Act or the Exchange Act or the
respective rules thereunder, or (3) such Registration Statement is a Shelf
Registration Statement that has expired before a replacement Shelf Registration
Statement has become effective.
     Additional Interest shall accrue on the Transfer Restricted Securities over
and above the interest set forth in the title of the Securities from and
including the date on which any such Registration Default shall occur to but
excluding the date on which all such Registration Defaults have been cured, at a
rate of 0.25% per annum (the “Additional Interest Rate”) for the first 90-day
period immediately following the occurrence of such Registration Default. The
Additional Interest Rate shall increase by an additional 0.25% per annum with
respect to each subsequent 90-day period until all Registration Defaults have
been cured, up to a maximum Additional Interest Rate of 0.50% per annum;
provided that the Company and the Guarantors shall in no event be required to
pay Additional Interest for more than one Registration Default at any given
time.
     (b) A Registration Default referred to in Section 6(a)(iii)(B) hereof shall
be deemed not to have occurred and be continuing in relation to a Shelf
Registration Statement or the related prospectus if (i) such Registration
Default has occurred solely as a result of (x) the filing of a post-effective
amendment to such Shelf Registration Statement to incorporate annual audited
financial information with respect to the Company and the Guarantors where such
post-effective amendment is not yet effective and needs to be declared effective
to permit Holders to use the related prospectus or (y) other material events,
with respect to the Company and the Guarantors that would need to be described
in such Shelf Registration Statement or the related prospectus and (ii) in the
case of clause (y), the Company and the Guarantors are proceeding promptly and
in good faith to amend or supplement such Shelf Registration Statement and
related prospectus to describe such events; provided, however, that in any case
if such Registration Default occurs

15



--------------------------------------------------------------------------------



 



for a continuous period in excess of 30 days, Additional Interest shall be
payable in accordance with the above paragraph from the day such Registration
Default occurs until such Registration Default is cured.
     (c) Any amounts of Additional Interest due pursuant to clause (i), (ii) or
(iii) of Section 6(a) above will be payable in cash on the regular interest
payment dates with respect to the Transfer Restricted Securities. The amount of
Additional Interest will be determined by multiplying the applicable Additional
Interest rate by the principal amount of the Transfer Restricted Securities,
multiplied by a fraction, the numerator of which is the number of days such
Additional Interest rate was applicable during such period (determined on the
basis of a 360-day year comprised of twelve 30-day months), and the denominator
of which is 360.
     (d) ”Transfer Restricted Securities” means the Initial Securities;
provided, however, that any such Securities shall cease to be Transfer
Restricted Securities upon the earliest to occur of (i) the date on which such
Securities have been exchanged by a person other than a broker-dealer for freely
transferable Exchange Securities in the Registered Exchange Offer,
(ii) following the exchange by a broker-dealer in the Registered Exchange Offer
of such Initial Securities for Exchange Securities, the date on which such
Exchange Securities are sold to a purchaser who receives from such broker-dealer
on or prior to the date of such sale a copy of the prospectus contained in the
Exchange Offer Registration Statement, (iii) the date on which such Securities
have been effectively registered under the Securities Act and disposed of in
accordance with the Shelf Registration Statement, (iv) the earliest date that is
no less than two years after the Issue Date and on which all such Initial
Securities (except for Initial Securities held by an affiliate of the Company)
are not subject to any restrictions on transfer including those pursuant to Rule
144 or (v) the date on which such Initial Securities cease to be outstanding.
     7. Rules 144 and 144A. The Company and the Guarantors shall use their
reasonable best efforts to file the reports required to be filed by the Company
under the Securities Act and the Exchange Act in a timely manner and, if at any
time the Company is not required to file such reports, the Company and the
Guarantors will, upon the request of any Holder of Initial Securities, make
publicly available other information so long as necessary to permit sales of
their securities pursuant to Rules 144 and 144A. The Company and the Guarantors
covenant that they will take such further action as any Holder of Initial
Securities may reasonably request, all to the extent required from time to time
to enable such Holder to sell Initial Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rules 144 and
144A (including the requirements of Rule 144A(d)(4)). The Company and the
Guarantors will provide a copy of this Agreement to prospective purchasers of
Initial Securities identified to the Company by the Initial Purchasers upon
request. Upon the request of any Holder of Initial Securities, the Company and
the Guarantors, as applicable, shall deliver to such Holder a written statement
as to whether it has complied with such requirements. Notwithstanding the
foregoing, nothing in this Section 7 shall be deemed to require the Company to
register any of its securities pursuant to the Exchange Act.
     8. Underwritten Registrations. If any of the Transfer Restricted Securities
covered by any Shelf Registration are to be sold in an underwritten offering,
the investment banker or investment bankers and manager or managers that will
administer the offering will be selected by the Majority Holders of such
Transfer Restricted Securities to be included in such offering and shall be
reasonably acceptable to the Company (such acceptance not to be unreasonably
withheld or delayed).
     No person may participate in any underwritten registration hereunder unless
such person (i) agrees to sell such person’s Transfer Restricted Securities on
the basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and

16



--------------------------------------------------------------------------------



 



(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.
     Notwithstanding anything to the contrary contained herein, (i) the Company
and the Guarantors shall not be required to cooperate with an underwritten
offering unless a request for any underwritten offering is made by Holders of at
least 10% of the aggregate principal amount of Securities covered by a Shelf
Registration Statement; (ii) the Company and the Guarantors shall not be
obligated to cooperate with more than two underwritten offerings pursuant to
this Agreement; (iii) upon receipt of a request to prepare and file an amendment
or supplement to a Shelf Registration Statement or prospectus in connection with
any underwritten offering, the Company and the Guarantors may delay the filing
of any such amendment or supplement as specified in Section 3(w) hereof;
provided, however that nothing in this clause (iii) limits the Company’s and the
Guarantors’ obligations under Section 1; and (iv) the Company and the Guarantors
shall bear all fees and expenses in connection with any underwritten offering as
specified in Section 4 hereof.
     9. Miscellaneous.
     (a) Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, except by the Company and the written
consent of the Majority Holders affected by such amendment, modification,
supplement, waiver or consents.
     (b) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first-class mail, facsimile
transmission, or air courier which guarantees overnight delivery:
          (1) if to a Holder of the Securities, at the most current address
given by such Holder to the Company.
          (2) if to the Initial Purchasers;
Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010-3629
Fax No.: (212) 325-4296
Attention: Transactions Advisory Group
     with a copy to:
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
Attention: Kris F. Heinzelman, Esq.

17



--------------------------------------------------------------------------------



 



          (3)     if to the Company or the Guarantors, at its address as
follows:
Novelis Inc.
3399 Peachtree Road, N.E.
Suite 1500
Atlanta, GA 30326
Attention: Brock Shealy
     with a copy to:
King & Spalding LLP
1800 Peachtree Street, NE
Atlanta, GA 30309
Attention: John J. Kelley III, Esq.
               Keith M. Townsend, Esq.
     All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; three business
days after being deposited in the mail, postage prepaid, if mailed; when receipt
is acknowledged by recipient’s facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next day delivery.
     (c) No Inconsistent Agreements. The Company and the Guarantors have not, as
of the date hereof, entered into, nor shall they, on or after the date hereof,
enter into, any agreement with respect to its securities that is inconsistent
with the rights granted to the Holders herein or otherwise conflicts with the
provisions hereof.
     (d) Successors and Assigns. This Agreement shall be binding upon the
Company and the Guarantors and each of their respective successors and assigns.
     (e) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (f) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.
     (h) Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.
     (i) Securities Held by the Company. Whenever the consent or approval of
Holders of a specified percentage of principal amount of Securities is required
hereunder, Securities held by the Company or its affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be

18



--------------------------------------------------------------------------------



 



affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.
     (j) Agent for Service; Submission to Jurisdiction; Waiver of Immunities. By
the execution and delivery of this Agreement, the Company and the Guarantors
(i) acknowledge that they have, by separate written instrument, irrevocably
designated and appointed Corporation Service Company, 1133 Avenue of the
Americas, Suite 3100, New York, NY (and any successor entity), as their
authorized agent upon which process may be served in any suit or proceeding
arising out of or relating to this Agreement that may be instituted in any
federal or state court in the State of New York or brought under federal or
state securities laws, and acknowledges that Corporation Service Company has
accepted such designation, (ii) submits to the nonexclusive jurisdiction of any
such court in any such suit or proceeding, and (iii) agrees that service of
process upon Corporation Service Company and written notice of said service to
the Company and the Guarantors shall be deemed in every respect effective
service of process upon them in any such suit or proceeding. The Company and the
Guarantors further agree to take any and all action, including the execution and
filing of any and all such documents and instruments, as may be necessary to
continue such designation and appointment of Corporation Service Company in full
force and effect so long as any of the Securities shall be outstanding. To the
extent that the Company and the Guarantors may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service of
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to themselves or their property, they hereby
irrevocably waive such immunity in respect of this Agreement, to the fullest
extent permitted by law.
[Signature page to follow]

19



--------------------------------------------------------------------------------



 



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the several Initial Purchasers, the Company and the Guarantors in accordance
with its terms.
Very truly yours,
Novelis Inc.

             
 
  By:   /s/ Steven R. Fisher
 
Name: Steven R. Fisher    
 
      Title: Senior Vice President and CFO    

US Subsidiary Guarantors:
Novelis Corporation
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
Name: Christopher M. Courts    

Eurofoil Inc. (USA)
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
Name: Christopher M. Courts    

Novelis PAE Corporation
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
Name: Christopher M. Courts    

Novelis Brand LLC
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
Name: Christopher M. Courts    

20



--------------------------------------------------------------------------------



 



Novelis South America Holdings LLC
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
Name: Christopher M. Courts    

Aluminum Upstream Holdings LLC
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
Name: Christopher M. Courts    

Canadian Subsidiary Guarantors:
Novelis Cast House Technology Ltd.
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
Name: Christopher M. Courts    

4260848 Canada Inc.
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
Name: Christopher M. Courts    

4260856 Canada Inc.
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
Name: Christopher M. Courts    

Novelis No. 1 Limited Partnership
By: 4260848 Canada Inc., its General Partner
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
Name: Christopher M. Courts    

21



--------------------------------------------------------------------------------



 



UK Subsidiary Guarantors:
Executed and Delivered as a Deed on the date
first shown above by Novelis Europe Holdings Limited
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
Name: Christopher M. Courts    

In the presence of:

         
 
  /s/ Denise Jones
 
   
 
  Witness name: Denise Jones    
 
       
 
  Witness occupation: Executive Assistant    
 
       
 
  Witness address: 3399 Peachtree Rd. NE,    
 
  Ste. 1500 Atlanta, GA 30326    

Executed and Delivered as a Deed on the date
first shown above by Novelis UK Ltd.
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
Name: Christopher M. Courts    

In the presence of:

         
 
  /s/ Denise Jones
 
   
 
  Witness name: Denise Jones    
 
       
 
  Witness occupation: Executive Assistant    
 
       
 
  Witness address: 3399 Peachtree Rd. NE,    
 
  Ste. 1500 Atlanta, GA 30326    

22



--------------------------------------------------------------------------------



 



Executed and Delivered as a Deed on the date
first shown above by Novelis Services Limited
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
Name: Christopher M. Courts    

In the presence of:

         
 
  /s/ Denise Jones
 
   
 
  Witness name: Denise Jones    
 
       
 
  Witness occupation: Executive Assistant    
 
       
 
  Witness address: 3399 Peachtree Rd. NE,    
 
  Ste. 1500 Atlanta, GA 30326    

Brazilian Subsidiary Guarantor:
Novelis do Brasil Ltda.
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
Name: Christopher M. Courts    

                      Witnesses:    
 
  1.     /s/ Denise Jones
 
   
 
  Name   Denise Jones    
 
  ID   GA License 054850559    
 
               
 
  2.     /s/ Shannon Curran
 
   
 
  Name   Shannon Curran    
 
  ID   GA License 054162208    

23



--------------------------------------------------------------------------------



 



Luxembourg Subsidiary Guarantor:
Novelis Luxembourg S.A.
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
Name: Christopher M. Courts    

French Subsidiary Guarantor:
Novelis PAE S.A.S.
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
Name: Christopher M. Courts    

Portuguese Subsidiary Guarantor:
Novelis Madeira, Unipessoal, Lda
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
Name: Christopher M. Courts    

Irish Subsidiary Guarantor:
Novelis Aluminium Holding Company
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
Name: Christopher M. Courts    

German Subsidiary Guarantor:
Novelis Deutschland Gmbh
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
Name: Christopher M. Courts    

24



--------------------------------------------------------------------------------



 



Swiss Subsidiary Guarantors:
Novelis AG
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
Name: Christopher M. Courts    

Novelis Switzerland SA
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
Name: Christopher M. Courts    

Novelis Technology AG
By its duly appointed attorney:

         
 
  /s/ Christopher M. Courts
 
     Name: Christopher M. Courts    

25



--------------------------------------------------------------------------------



 



         
State of Georgia
  )    
 
      ) ss.:
County of Cobb
  )    

          On 8/7/09 before me, Denise Jones, Notary Public, personally appeared
Christopher M. Courts, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual who executed the foregoing document,
and who acknowledged to me that s/he executed the same in his/her authorized
capacity, and that by his/her signature on the foregoing document the person, or
the entity upon behalf of which the person acted, executed the foregoing
document.

         
 
  /s/ Denise Jones
 
Notary Public    
 
  Notary Public Cobb County Georgia    
 
  My Commission Expires November 25, 2009    

26



--------------------------------------------------------------------------------



 



The foregoing Registration
Rights Agreement is hereby confirmed
and accepted as of the date first
above written.
Credit Suisse Securities (USA) LLC

             
 
  By:   /s/ David S. Alterman
 
Name: David S. Alterman    
 
      Title: Director    

Acting on behalf of themselves
and as Representative of the Initial Purchasers.

27



--------------------------------------------------------------------------------



 



SCHEDULE I
SCHEDULE I
Guarantors

     
Novelis Corporation
  Texas, United States
Eurofoil Inc. (USA)
  New York, United States
Novelis PAE Corporation
  Delaware, United States
Novelis Cast House Technology Ltd.
  Ontario, Canada
4260848 Canada Inc.
  Canada
4260856 Canada Inc.
  Canada
Novelis Europe Holdings Limited
  England and Wales
Novelis UK Ltd.
  England and Wales
Novelis do Brasil Ltda.
  Brazil
Novelis AG
  Switzerland
Novelis Switzerland SA
  Switzerland
Novelis Technology AG
  Switzerland
Novelis Aluminium Holding Company
  Ireland
Novelis Deutschland GmbH
  Germany
Novelis PAE S.A.S.
  France
Novelis Luxembourg S.A.
  Luxembourg
Novelis Madeira, Unipessoal, Lda
  Portugal
Novelis Services Limited
  England and Wales
Novelis Brand LLC
  Delaware, United States
Aluminum Upstream Holdings LLC
  Delaware, United States
Novelis South America Holdings LLC
  Delaware, United States
Novelis No. 1 Limited Partnership
  Quebec, Canada

28



--------------------------------------------------------------------------------



 



ANNEX A
     Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. The Letter
of Transmittal states that by so acknowledging and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act. This Prospectus, as it may be amended or
supplemented from time to time, may be used by a broker-dealer in connection
with resales of Exchange Securities received in exchange for Initial Securities
where such Initial Securities were acquired by such broker-dealer as a result of
market-making activities or other trading activities. The Company has agreed
that, for a period of 180 days after the Expiration Date (as defined herein), it
will make this Prospectus available to any broker-dealer for use in connection
with any such resale. See “Plan of Distribution.”

 



--------------------------------------------------------------------------------



 



ANNEX B
     Each broker-dealer that receives Exchange Securities for its own account in
exchange for Initial Securities, where such Initial Securities were acquired by
such broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such Exchange Securities. See “Plan of Distribution.”

 



--------------------------------------------------------------------------------



 



ANNEX C
PLAN OF DISTRIBUTION
     Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Securities received in
exchange for Initial Securities where such Initial Securities were acquired as a
result of market-making activities or other trading activities. The Company has
agreed that, for a period of 180 days after the Expiration Date, it will make
this prospectus, as amended or supplemented, available to any broker-dealer for
use in connection with any such resale. In addition, until
                                        ,                     , all dealers
effecting transactions in the Exchange Securities may be required to deliver a
prospectus.
     The Company will not receive any proceeds from any sale of Exchange
Securities by broker-dealers. Exchange Securities received by broker-dealers for
their own account pursuant to the Exchange Offer may be sold from time to time
in one or more transactions in the over-the-counter market, in negotiated
transactions, through the writing of options on the Exchange Securities or a
combination of such methods of resale, at market prices prevailing at the time
of resale, at prices related to such prevailing market prices or negotiated
prices. Any such resale may be made directly to purchasers or to or through
brokers or dealers who may receive compensation in the form of commissions or
concessions from any such broker-dealer or the purchasers of any such Exchange
Securities. Any broker-dealer that resells Exchange Securities that were
received by it for its own account pursuant to the Exchange Offer and any broker
or dealer that participates in a distribution of such Exchange Securities may be
deemed to be an “underwriter” within the meaning of the Securities Act and any
profit on any such resale of Exchange Securities and any commission or
concessions received by any such persons may be deemed to be underwriting
compensation under the Securities Act. The Letter of Transmittal states that, by
acknowledging that it will deliver and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act.
     For a period of 180 days after the Expiration Date the Company will
promptly send additional copies of this Prospectus and any amendment or
supplement to this Prospectus to any broker-dealer that requests such documents
in the Letter of Transmittal. The Company has agreed to pay all expenses
incident to the Exchange Offer (including the expenses of one counsel for the
Holders of the Securities) other than commissions or concessions of any brokers
or dealers and will indemnify the Holders of the Securities (including any
broker-dealers) against certain liabilities, including liabilities under the
Securities Act.

 



--------------------------------------------------------------------------------



 



ANNEX D
o CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL COPIES
OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

             
 
  Name:    
 
   

             
 
  Address:    
 
   
 
       
 
   

If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Securities. If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Initial Securities that were
acquired as a result of market-making activities or other trading activities, it
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

 